Citation Nr: 1017835	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
right elbow.

3.  Entitlement to an increased evaluation for burn scars of 
both legs (due to shell fire), currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his children


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant service on active duty from May 1950 to May 
1953, including service on the Korean Peninsula where he 
earned a Purple Heart medal.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 2002 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Petersburg, Florida.  The issues on appeal 
originally included the three issues listed on the front page 
of this action plus four other issues.  

The record reflects that in September 2005, the appellant 
along with his children provided testimony before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing was produced and has been included in the claims 
folder for review.  Following that hearing, the Board 
remanded the appellant's claim for additional procedural and 
evidentiary actions.  The claim was then returned to the 
Board for review.  Subsequently, the Board issued a decision 
in December 2006 on the five service connection issues and 
the two increased evaluation issues - it denied all sevens 
issues.  The appellant was then notified of the Board's 
decision.

After reviewing the Board's actions, the appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  The issues appealed were the three issues noted 
on the front page of this action.  After reviewing the 
Board's December 2006 decision, the Court vacated the Board's 
previous actions with respect to the issues involving PTSD, 
arthritis of the elbow, and the residuals of burn scars to 
both legs.  The claim was then returned to the Board for 
further action.  

The Board then issued a remand in January 2009.  The purpose 
of the remand was to obtain additional evidence.  The claim 
has since been returned to the Board for action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving the elbow and PTSD are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO.


FINDINGS OF FACT

Throughout the rating period on appeal, the appellant's burn 
scars of the both legs are associated with decreased hair 
growth and xerosis but are not deep and do not cause pain or 
limited motion.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for burn scars of both legs have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7801 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159. VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, further held, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), that to satisfy the first 
Quartuccio element for increased ratings claims, that section 
5103(a) compliant notice must meet a four part test.  
However, the US Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Vazquez-Flores in part, striking 
the claimant tailored and "daily life" notice elements.  
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez- 
Flores, 22 Vet. App. at 43, overruled in part sub. nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the matter of the increased rating for the residual burn 
scars of both lower extremities, an adequate notice of the 
requirements was not provided prior to the rating decision 
now on appeal.  (This was not accomplished until May 2006 and 
then again in March and May of 2009.)  Under such 
circumstances, VA's duty to notify may not be satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation.  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the initial adjudication, 
the timing problem can be cured by the Board remanding for 
the issuance of a notice followed by readjudication of the 
claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).

Here, a compliant notice was provided in May 2006, March 
2009, and May 2009 followed by readjudication of the claim in 
a July 2009 supplemental statement of the case.  Although the 
notice letters were not sent before the initial decision, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond followed by a 
readjudication by way of the supplemental statement of the 
case after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has informed the appellant of the evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf. In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for an 
increased rating for his scar disability.  

VA also fulfilled its duty to assist.  In this instance, VA 
obtained the appellant's available medical treatment records, 
including requesting any treatment records from the 
facilities the appellant had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  In this respect, the record 
reflects that over the course of this appeal, the appellant 
has undergone numerous examinations of the scars located on 
both legs.  The results of those examinations have been 
included in the claims folder for review.  These reports 
involved a review of the claims folder, the appellant's 
available medical treatment records, and the results of 
actual examination of the scar tissue area.  Therefore, the 
Board finds that these reports are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issue now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

The Board also finds that there has been substantial 
compliance with its January 2009 remand instructions with 
respect to the scar disorder.  The Board notes that the Court 
has recently noted that "only substantial compliance with 
the terms of the Board's engagement letter would be required, 
not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
record indicates that the AMC attempted to comply with the 
instructions.  The AMC contacted the appellant and scheduled 
a medical examination for the appellant.  The appellant was 
then examined and the results were returned to the AMC for 
further consideration.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates 
of its remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2009).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a supplemental statement of the case 
that was sent to him by the AOJ in July 2009.  This type of 
notice was also given in letters to the appellant issued in 
March and May 2009.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issue before the 
Board, the appeal does not stem from the appellant's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As such, staged ratings may also be appropriate.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

The record indicates that while the appellant was serving in 
Korea, he was struck by an artillery shell that contained 
phosphorous.  This chemical caused burns of both legs.  He 
was treated for the burns to both legs and subsequently 
returned to full duty.  Then, following his release from 
active duty, he applied for VA compensation benefits.  Based 
on a review of his service medical treatment records, service 
connection was granted in September 1953 for the residuals of 
burns of both legs due to shell fire.  A 10 percent 
disability rating was assigned for the three superficial 
scars that were asymptomatic.  

Nearly fifty-one years later, the appellant submitted a claim 
for an increased evaluation for the residual burn scars.  The 
record indicates that the appellant merely submitted a claim 
for an increase and has not been very specific as to any 
complaints involving the scars.  He has merely asked for an 
increased rating.  

The appellant's scars have been rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7801 
(2009).  His condition has been assigned a ten percent 
disability rating and separate disability ratings for each 
scar has not been assigned.  Diagnostic Code 7801 directs 
that scars other than on the head, face, or neck that are 
deep or cause limited motion are evaluated as 10 percent 
disabling for areas exceeding 6 square inches, 20 percent 
disabling for areas exceeding 12 square inches, 30 percent 
disabling for areas exceeding 72 square inches, and 40 
percent disabling for areas exceeding 144 square inches.  
Notes following the rating criteria explain (1) scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk, 
will be rated separately and combined in accordance with 38 
C.F.R. § 4.25, and (2) a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2009).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2009).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2009).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (see 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2009).

The record reflects that in February 2005, the appellant 
underwent an examination of his skin in order to determine 
the severity of his burn scars.  Upon questioning by the 
examiner, the appellant admitted that the scars were not 
causing him any type of trouble, they were not itchy, nor did 
they produce any additional limitations.  Upon examination, 
the medical doctor reported that the legs had "no noticeable 
scars".  It was further noted that there was decreased areas 
of hair growth and xerosis on the lower extremities but no 
other dermatitis was reported.  The scars were judged as 
being stable, cover 10 percent of the total body surface, and 
were not causing the appellant any type of problems or 
limitations.  

A second examination of the scar area was accomplished in 
April 2009.  It was noted that the scars were not productive 
of pain or skin breakdown.  The scar of the right leg was 
measured to be 2 centimeters long by 4 centimeters wide (for 
a total of 8 square centimeters); the left leg scar was 
measured to be 5 centimeters long by 3 centimeters wide (for 
a total of 15 square centimeters).  There was no limitation 
of motion or loss of function in either leg as a result of 
the scars.  The scars also were not considered to be unstable 
and there was no tissue loss, colorization, induration, or 
inflexibility.  In other words, the scars were asymptomatic.  

In conjunction with the appellant's claim, his various 
private and VA treatment records were obtained and included 
in the claims folder for review.  These records do not show 
treatment for the scars.

After reviewing the evidence, the Board finds that the 
correct evaluation, that of a 10 percent disability rating 
for all of the scars of the lower legs, has been previously 
assigned pursuant to the criteria at Diagnostic Code 7801, 
7802, 7803, 7804, and 7805 (2009).  None of the scars are 
tender to the touch and all of the scars are small in size.  
None of the scars are hypersensitive, they are superficial, 
not deep, and they are not associated with underlying soft 
tissue damage.  Similarly, they are not adherent, and there 
is no sign of underlying tissue loss.  To the contrary, the 
VA examiners have insinuated that the scars have actually 
improved over the years and that they are not noticeable.  
Moreover, the scars, even taken them en toto, do not approach 
the area size needed for a compensable evaluation.  

On this last point, in order for a 10 percent disability 
rating to be assigned, a scar or the scars should exceed six 
square inches or 39 square centimeters.  The scar on the 
right leg is only 8 square centimeters and the scar on the 
left leg is only 15 square centimeters.  Added together, they 
only total 23 square centimeters which is well below the 39 
square centimeters needed for a 10 percent rating.  Moreover, 
if each scar was rated separately, the symptoms and 
manifestations produced by each scar would not allow for a 
compensable evaluation to be assigned.  In other words, if 
the appellant's 10 percent rating was not a protected rating 
(38 C.F.R. § 3.951(b) (2009)), based upon the medical 
findings now present, the VA would have no choice but to 
reduce the appellant's rating to that of being 
noncompensable.  

Additionally, none of the medical evidence suggests or 
insinuates that any of the scars are disfiguring or that they 
are functionally limiting in nature.  Hence, for the above 
reasons, the Board must deny the appellant's claim.  The 
benefit-of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009).

The Board has considered whether any alternate Diagnostic 
Codes may serve as a basis for a higher rating here.  
However, as the scar areas do not involve the head, face or 
neck, Diagnostic Code 7800 is not for application.  38 C.F.R. 
Part 4 (2009).  Moreover, as there is no showing that the 
appellant's burn scars are unstable or painful, Diagnostic 
Codes 7803 and 7804 do not apply.  Id.  Finally, as there is 
no limitation of motion associated with the service-connected 
burn scars, Diagnostic Code 7805 is not for consideration.  
Id.  There are no other relevant Code sections that would 
afford the appellant a higher rating.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected burn scars is inadequate.  A comparison between the 
level of severity and symptomatology of the scars with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the appellant's 
disability level and symptomatology; as discussed above, the 
rating criteria considers loss of motion as well as pain on 
motion.

The Board further observes that, even if the available 
schedular evaluation for the scars is inadequate (which it 
manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for the 
scars.  In fact, the record indicates that the only time he 
has required hospitalization for the scars was when he first 
experienced the burns to the legs in the early 1950s.  Since 
that time, he has not needed medical attention of any kind 
for the scars.  Additionally, there is not shown to be 
evidence of marked interference with employment solely due to 
the scars.  There is nothing in the record which suggests 
that the scars themselves markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.  

In short, there is nothing in the record to indicate that the 
appellant's burn scars causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2009) is not warranted.


ORDER

Entitlement to an increased evaluation for burn scars of the 
lower extremities is denied.  




REMAND

The remaining two issues involve entitlement to service 
connection for a right elbow disability and PTSD.  As noted 
in the Introduction, the Board, in January 2009, remanded 
these issues to the RO so that additional information could 
be obtained.  The Board, in the remand, specifically noted 
the following:

Regarding the issue of entitlement to 
service connection for PTSD, the Joint 
Motion noted that a VA examiner in July 
2006 had not discussed a medical opinion 
from W.J., M.D dated in November 2005 
which had indicated that the veteran had 
PTSD.  For that reason, the parties 
concluded that the July 2006 VA 
examination report was based on an 
inaccurate factual premise, and was 
therefore inadequate to support the 
Board's conclusion that the veteran did 
not have PTSD.  Consequently, the Board 
was instructed to seek clarification of 
the examination report.

In light of the foregoing instructions, 
and based on the passage of time since 
the July 2006 VA PTSD examination, the 
Board concludes that another PTSD 
examination should be conducted.  
Therefore, the claim must be remanded for 
that purpose.

With respect to the claim for service 
connection for right elbow arthritis, the 
parties concluded in the Joint Motion 
that the claim should be returned so that 
the Board could consider whether an 
examination was necessary to decide that 
claim.  The parties noted that the 
veteran had been diagnosed in service 
with arthritis due to gonoccocal 
infection in August 1951.  The Board 
notes that VA has a duty to afford a 
veteran a medical examination or obtain a 
medical opinion when necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 
5103A(d).  When the medical evidence is 
not adequate, the VA must supplement the 
record by seeking an advisory opinion or 
ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is 
medical evidence showing a current 
disability, evidence of a diagnosis of a 
right elbow arthritis due to infection 
during service, and lay evidence of 
continuity of symptoms since the period 
of service.  In light of these factors, 
the Board concludes that an examination 
is required to determine the likelihood 
that the current right elbow problems are 
related to service.

The record does indicate that the appellant underwent 
psychiatric and orthopedic examinations in April 2009.  
However, the information that was requested by the Board was 
not obtained.  That is, with respect to the orthopedic 
examination of the right elbow, the examiner did not comment 
on whether the appellant's current elbow arthritis was 
related to the gonoccocal arthritis of the right elbow that 
was diagnosed in service.  No comments were given at all on 
this point.

With respect to the psychiatric examination, the examiner was 
asked to specifically comment on the private examiner's 
opinion that diagnosed the appellant as suffering from PTSD 
related to his military service.  While the examiner wrote 
that the appellant was not currently suffering from PTSD, he 
failed to fully explain any problems or inconsistencies with 
the private opinion and he did not express an opinion as to 
whether, during any time while the claim was pending, whether 
the appellant suffered from a psychiatric disorder (PTSD) 
that has since been resolved.  

Therefore, the Board is of the opinion that the requested 
information was not obtained and the RO did not comply with 
the remand instructions.  In Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by the Board confers 
on a claimant, as a matter of law, the right to compliance 
with the remand orders, and that the Secretary of Veterans 
Affairs has a concomitant duty to ensure compliance with the 
terms of the remand.  As the documents obtained did not 
specifically attain the information needed by the Board, the 
claim must be returned to the RO for the requested 
information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should the appellant for a new 
examination with regard to his claim for 
service connection for arthritis of the 
right elbow.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was 
reviewed.  The examination should be 
accomplished by a physician who has not 
previously examined the appellant.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
the appellant's current right elbow 
arthritis was incurred in or aggravated 
by active military service.  The examiner 
should specifically comment on whether 
the current disability is related to or 
the result of gonoccocal arthritis of the 
right elbow that was diagnosed while the 
appellant was on active duty.  A complete 
rationale for this opinion must be set 
forth in the examination report.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO should the appellant for a new 
examination with regard to his claim for 
service connection for PTSD.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  The 
examination should be accomplished by a 
physician who has not previously examined 
the appellant.  All indicated tests must 
be performed, and all findings reported 
in detail.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability or 
greater) that the appellant now suffers 
from PTSD or some other psychiatric 
disorder that is the result of his 
military service.  If it is determined 
that the appellant is not now suffering 
from PTSD, the examiner must make a 
determination as to whether the appellant 
has suffered from PTSD during the course 
of this appeal.  Moreover, the examiner 
must specifically discuss, in detail, the 
private examiner's opinion of November 
2005 that concluded that the appellant 
was suffering from PTSD due to service.  
A complete rationale for this opinion 
must be set forth in the examination 
report.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  Following completion of the 
foregoing, the RO must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC), including all the evidence 
received since the July 2009 SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


